DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. Claims 79, 88 and 91-93 are examined herein.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 79, 88 and 91-93 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
In claim 79 it is unclear as to what the meets and bounds of the following claimed amount are: "an amount sufficient to enhance a perception of saltiness, as determined by a trained sensory panel", because the perception of saltiness is relative to the individual tasting a food, wherein one person tasting a food may require more or less of said ingredient, than another person, to perceive saltiness.  The response of human taste buds, along with other organoleptic properties, are a mater of relativity, therefore indefinite.



Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 79, 88 and 91-93 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Brito (5,871,794) in view of Sato and Beyazova (2010/0034944).
Sato: Synthesis of All Four Stereoisomers of Antibacterial Component of Avocado; Agric. Biol. Chem,, 46 (2), 481 ~485, 1982

With regard to the prior art, the term/phrase "an amount sufficient to enhance a perception of saltiness" encompasses about 0.01 to 3 wt%, as in claim 93.

Independent claim 79, with the R3 species of claim 88
Brito teaches methods of making a food product, guacamole (ti.), comprising: 
salt (2, 5+, 3, 13+), known to impart a salty taste; 
at least one ingredient, including optional multiple flavorings other than the salt (3, 13+), and:
avocado (2, 65+).
Brito teaches the use of avocado, however, does not discuss that it comprises at least on compound according to Formula 3, as claimed.


Sato also teaches about food products that are known for comprising fat, like avocados (ti), and shows that they naturally include components which include the at least one compound according to Formula 3, wherein R3 is 
    PNG
    media_image1.png
    26
    88
    media_image1.png
    Greyscale
/ OH (ab. above Table 1 ), the specifically claimed species of claim 88, otherwise known for having the HACAPLUS Registration Number of 81704-27-0(P).
It would have been obvious to one of skill in the art, at the time of filing/the invention to modify methods of making avocado products, as the modified teaching above, to include the names of the components naturally found in avocadoes, including the compound of Formula 3, as claimed, because Sato provides evidence that said ingredient naturally comprises this, which means that the composition of Brito, comprising avocados, also comprises Formula R3.

Amount of formula R3
The modified teaching provides the use of Formula R3 in a food composition, as discussed above.
The modified teaching does not discuss the amount of Formula R3 in the food composition.
Beyazova also teaches the use of compounds, including 16-heptadecene-1,2,4-triol for use in food compositions (ab., 0014, ref. clm. 13) comprising salt (Table 3-4) and further provides their use in an effective amount (ab., 0030) to impart the desired flavor characteristic to the food product (0025).   


Beyazova does not limit the amount of the compounds used or limit that the four flavor enhancing compounds taught, a limiting amount of species, are used in different amounts than each other (see throughout, including the claims).
Beyazova shows examples of the compounds taught being used in amounts of from 0.5 to 1000 ppm of the formula in the food (0026, ref. clm. 16).
Beyazova’s teaching of 16-heptadecene-1,2,4-triol, encompasses Formula R3, because although the compound taught lacks the stereochemical information (2S,4S/the dashed bonds) on the OH groups, they have the same formula and structure; and since the teaching does not have stereochemical information, the it is racemic/encompasses all stereochemical forms (S,S R,R R,S and S,R). Also, when looking to Beyazova as a whole, there is nothing that teaches against this compound encompassing S,S.
Beyazova’s teaching of 0.5 to 1000 ppm converts to 0.00005 to 0.1 wt%, which encompasses the claim of about 0.01 to 2 wt%.
Beyazova provides reasoning for the use of encompassing amounts (0009), because the amounts taught enhance the mouthfeel and flavor of the food when used with salt .  
It would have been obvious to one of skill in the art, at the time of filing/the invention to modify methods of making foods with Formula R3, as the modified teaching above, to include the amount of Formula R3 used, including about 0.01 to 2 wt%, as claimed, because Beyazova teaches to use this compound in an amount that is effective to enhance flavor, and shows examples of encompassing amounts.

Intended use/functionality of the Formula R3 ingredient 
It would have been reasonable to expect that similar compositions have similar intended uses/functionality, including wherein the claimed intended use: wherein the at least one compound of Formula R3 enhances a perception of saltiness of the food product, as determined by a trained analytical sensory panel.
Further, Brito shows the food composition includes salt, and the modified teaching, in Beyazova, provides Formula R3 is used in amounts sufficient to enhance flavor, therefore one in the art would have a reasonable expectation that the salty flavor is enhanced by its use.

In summary, applicant claims a formula for making a nutritional composition that uses or eliminates common ingredients, which does not amount to invention in the constantly developing art of preparing food because there is no specific showing that establishes a coaction or cooperative relationship between the selected ingredients which produces a new, unexpected and useful function.  It is long and commonly known that the object of for people of skill for cooking (e.g. cooks, chefs, and bakers) is to use or eliminate common ingredients to formulate food that is palatable. Such an act, the formulation or creation a food recipe, is not patentable because it does not make a scientific advancement in the field unless a new/novel reaction, coaction or cooperative relationship is made evident by such a creation. 



In other words, the act of making food or food recipes that taste good, even if the combination of the ingredients is not known or has not been done before, is not patentable subject just because it was done.
Further, attention is invited to In re Levin, 84 USPQ 232 and the cases cited therein, which are considered in point in fact situation of this specific instant case.  
At page 234, the Court stated as follows:
This court has taken the position that new recipes or formulas for cooking food which involve the addition or elimination of common ingredients, or for treating them in ways which differ from the former practice, do not amount to invention, merely because it is not disclosed that, in the constantly developing art of preparing food, no one else ever did the particular thing upon which the applicant asserts his right to a patent.  In all such cases, there is nothing patentable unless the applicant by a proper showing further establishes a coaction or cooperative relationship between the selected ingredients which produces a new, unexpected and useful function.  In re Benjamin D. White, 17 C.C.P.A. (Patents) 956, 39 F.2d 974, 5 USPQ 267; In re Mason et al., 33 C.C.P.A. (Patents) 1144, 156 F.2d 189, 70 USPQ 221.

Dependent claims 91-93
As for claim 91, since Brito teaches about guacamole ((ti.), wherein the base ingredient is avocado flesh (ref. clm. 1), and avocados inherently comprise about 74 wt% water content, the examiner take Official Notice that the food product has a water content of at least about 30% by weight, as claimed.  

As for claim 92, it would have been reasonable to expect that similar compositions have similar intended uses, including the claimed intended use: wherein the food product is selected from the group consisting of a soup, a seasoning, and a ready-to-eat breakfast cereal.  Further, the modified teaching, in Beyazova, provides that the food product includes: soup, seasonings, and cereals.  

As for claim 93, see the Amount of Formula R3, above, where Beyazova makes obvious the use of encompassing amounts of flavor enhancing compounds.

Response to Arguments
It is asserted, that Claim 79 is amended to rearrange elements of the claim and to make clearer that the "at least one ingredient" is different from the salt and the compound. No new matter is added. 
Claims 79, 88, and 91-93 are rejected under 35 U.S.C. § 112(pre-AIA ), second paragraph, as allegedly being indefinite. Applicant respectfully traverses this rejection. 
The Examiner stated that it was unclear what components the claimed food product contains. Claim 79 is amended to make clearer that the claimed food product requires three components: A salt that imparts a salty taste; A compound according to Formula R3; and An ingredient other than the salt and the compound. 
While Applicant submits that the claim was clear and definite as previously presented, Applicant respectfully requests that the rejection be reconsidered and withdrawn in view of the amendment. 
In response, Applicant’s timely response is appreciated, and said Rejection is not re-issued herein.

It is asserted, that the Examiner stated that it is unclear to what the meets and bounds are regarding "an amount sufficient to enhance a perception of saltiness, as determined by a trained sensory panel." Applicant respectfully disagrees that the metes and bounds of the objected-to phrase is unclear. Those of ordinary skill in the art of food science understand that the perception of certain tastes of food products is routinely conducted by trained specialists. In the present case, one would understand that a trained sensory panel would consist of more than one trained sensory specialist, which trained specialists are trained to discern degrees of saltiness in food products.  
As indicated at paragraph [0046] of the present application, perception of saltiness may be evaluated by a trained analytical sensory panel, the members of which may determine the saltiness of a composition having a salty taste modulating compound relative to a substantially similar composition having increased sodium chloride content. Paragraphs [0047] - [0048] of the specification provide guidance regarding training of such panels and scoring of saltiness. Such panels are well known in the food science arts and are capable of discerning differences perceived levels of salty taste.
Furthermore, paragraphs [0310] - [0319] of the specification provides details regarding experiments performed using a sensory panel to determine whether compounds described in the present specification were able to enhance the perception of saltiness. 
Based on the disclosure provided in the description, one of ordinary skill in the food science arts would readily understand how to test and determine whether a compound of Formula R3 is present in a food product in an amount sufficient to enhance the perception of saltiness. 
Reconsideration and withdrawal of the rejection is respectfully requested. 
In response, the examiner does not agree because the amount of an ingredient required to enhance the perception of saltiness in a food product, is relative, depending on the taste receptors of each individual.  One person may need more or less of a salty tasting ingredient than another person to taste a sufficient amount to perceive saltiness, therefore this remains indefinite.  

The Pre-AIA  35 U.S.C. 103(a) Rejections 
It is asserted, that Brito discloses a composition for guacamole preparation that inhibits oxidization and associated discoloration and souring. See Abstract. The inhibitory effect is achieved through the use of a natural antioxidant or preservative found in tomatillo. See id. The composition only required avocado flesh and the pulp of tomatillo but may optionally include flavoring additives and agents for controlling pH. See id. 
Sato discloses, among other things, a method for synthesizing all four stereoisomers of 16-heptadecene-1,2,4-triol, which has the following formula: 
[AltContent: rect]OH2 =CH(CHz [AltContent: rect]CN2 [AltContent: rect] CH2OH 
See Abstract and structure listed on top of page 482. According to Sato, some of 16- heptadecene-1,2,4-triol (1) and its 1-acetate and acetylenic analogs were shown to have antibacterial and plant-growth retardant activities. See page 481, first column, first paragraph. Sato does not disclose the biological properties of the synthesized compounds. See page 483, first column, first full paragraph ("Synthesis of derivatives of 1 and biological studies are now in progress and the results will be published later"). 
The Examiner asserts that it would have been obvious to modify the guacamole of Brito to include the compounds of Sato because "Sato illustrates that the art finds the claimed compounds to reside in avocadoes." Applicant respectfully disagrees. 
Applicant submits that there would be no reason to add a compound described in Sato to the guacamole of Brito because the compounds are already present in avocado. In addition, Brito teaches that flavoring additives and agents for controlling pH may optionally be added to their guacamole, and there is nothing in Sato or Brito that would teach or suggest that the synthesized compounds of Sato would have any effect on the flavor or pH of the guacamole. In sum, there is no reason one would have added a synthesized compound of Sato to the guacamole of Brito despite the Examiner's assertions. 
In response, Sato is applied as evidence that food products comprising fat, like the avocados (ti) used by Brito naturally include the claimed component, including at least one compound according to Formula 3, therefore it would have been obvious that the teaching of Brito provides such a thing. Therefore Applicant’s argument is not persuasive.


It is asserted, that the Examiner cites Beyazova for teaching 0.5 to 1000 ppm (0.00005 to 0.1 wt%) of 16- heptadecene-1,2,4-triol for use in food compositions comprising salt, citing paragraphs [0014] and [0026], Tables 3-4, and claims 13-16. See Office Action at page 5. The Examiner further cited paragraphs [0036]-[0037] of Beyazova for teaching that such a compound enhances mouthfeel and flavor when used with salt. See id. The Examiner then states that it would have been obvious to add the compounds of Sato to the guacamole of Brito in an amount between 0.01 to 2 wt% because Beyazova teaches that such amounts of such compounds would enhance mouthfeel and flavor of food when used with salt. See Office Action at page 6. The Examiner further states that it would have been reasonable to expect that, when salty foods have their flavor enhanced, the salty flavor would be enhanced. 
While Beyazova discloses 16-heptadecene-1,2,4-triol (e.g., paragraph [0014], claim 14), Beyazova fails to disclose that 16-heptadecene-1,2,4-triol enhances the salty perception of foods. The Examiner refers to Tables 3-4 and paragraphs [0036]-[0037] for such a teaching. However, these paragraphs and tables relate to a mixture including 16-heptadecene-1,2,4-triol, 1-acetate not 16-heptadecene-1,2,4-triol. 
Accordingly, nothing in Beyazova teaches or suggests that adding 16-heptadecene-1,2,4- triol would enhance the perception of saltiness of a food product as recited in the present claims. 
In response,  Beyazova also teaches the use of compounds, including 16-heptadecene-1,2,4-triol for use in food compositions (ab., 0014, ref. clm. 13) in an effective amount (ab., 0030) to impart the desired flavor characteristic to the food product (0025).   
Beyazova does not limit the amount of the compounds used or limit that the the four compounds taught are used in different amounts than each other (see throughout, including the claims).
Beyazova shows examples of the compounds taught being used in amounts of from 0.5 to 1000 ppm of the formula in the food (0026, ref. clm. 16).
Therefore Beyazova’s teaching of the use of 0.5 to 1000 ppm of flavor enhancing similar compounds, reasoning for the use of encompassing amounts to those claim (Ex. III-IV).
Further, Brito shows the food composition includes salt, and the modified teaching, in Beyazova, provides Formula R3 is used in amounts sufficient to enhance flavor, therefore one in the art would have a reasonable expectation that the salty flavor is enhanced by its use.
Therefore Applicant’s argument is not persuasive.

It is asserted, that as indicated in the present application, the inventors tested natural products, extracts and isolated compounds that collectively contained about 2,000,000 potential salty taste modulating compounds for sodium channel activity. See paragraph [0054] of the application as filed. About 600 of the 2,000,000 tested compounds were determined to have sodium channel activity. See id. About 300 of these 600 compounds had an increased threshold level of activity at the sodium channels. See id. Further analysis resulted in 99 initial compounds being selected for taste modulating of salty taste modulating compounds. See id. Compound 82 (16-heptadecene-1,2,4- triol), as recited in claim 88, is one of these 99 compounds, and compound 82 was determined to enhance the perception of saltiness of both salt water and broth. See Table 3 at page 172 of the application as filed. Based on the DAP scores presented in Table 3, one would conclude that, when included in sufficient amounts in food products, compound 82 has the potential to allow for substantial reductions in the amount of salt in the food product, while maintaining a similar salty taste relative to a food product that has higher salt concentration but does not include compound 82. See, for example, paragraph [0310] of the application as filed. 
Through extensive research, the inventors determined that compound 82, when included in food products in a sufficient concentration, can increase the perception of saltiness in the food product, provided that the food product includes a salt that imparts a salty taste. 
Nothing in the cited art teaches or suggests that compound 82 may enhance the perception of saltiness or teaches or suggest an amount of compound 82 that may be included in a food product to enhance the perception of saltiness. For at least this reason, Applicant submits that Brito, Sato, and Beyazova fail to render obvious the present claims. Reconsideration and withdrawal of the rejection is respectfully requested. 
In response, Applicant’s efforts are appreciated, however, it has been long held that it would be reasonable to expect that similar compositions have similar properties/functionality. See MPEP 2112.01.I and MPEP 2112.01.II
 
 Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 
Klein: Avocado -- the fruit that would make butter and meat obsolete; Living Nutrition Magazine vol. 11; published online at least by: Jan. 02, 2002 at: https://web.archive.org/web/20020102141943/http://www.living-foods.com/articles/avocadoarticle.html

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICIA ANN GEORGE whose telephone number is (571)272-5955. The examiner can normally be reached T-TH 9:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emily Le can be reached on (571)272-0903. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Patricia George
Primary Examiner
Art Unit 1793



/PATRICIA A GEORGE/             Primary Examiner, Art Unit 1793